Citation Nr: 0908988	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-26 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to April 23, 
2008.  

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since April 23, 2008.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to June 
1971.  From June 1970 to June 1971, he served in the Republic 
of Vietnam and was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Boston, 
Massachusetts.  


FINDINGS OF FACT

1.  Prior to April 23, 2008, the Veteran's PTSD was 
manifested by, among other things, daily panic attacks, 
anxiety, depression, sleep disturbances, nightmares and 
intrusive memories, paranoia, restlessness, startle 
responses, avoidance of crowds, and feelings of worthlessness 
and survivor's guilt; however, and inability to establish and 
maintain effective relationships was not shown.  

2.  Since April 23, 2008, the Veteran's PTSD has been 
manifested by, among other things,  social isolation, anxiety 
attacks, anger, and a reduced energy level; however, gross 
impairment in thought, delusions, grossly inappropriate 
behavior, danger of hurting self or others, and 
disorientation have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior 
to April 23, 2008, for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2008).  

2.  The criteria for a rating in excess of 70 percent since 
April 23, 2008, for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.130, DC 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

Initially, by a May 2002 rating action, the RO granted 
service connection for PTSD (30 percent, effective from June 
4, 2001).  Thereafter, by the currently-appealed July 2004 
decision, the RO awarded an increased evaluation of 
50 percent, effective from May 11, 2004, for this disability.  
During the current appeal, and specifically by a September 
2008 rating action, the RO granted an increased evaluation of 
70 percent, effective from April 23, 2008.  

The Veteran has perfected a timely appeal with respect to the 
50 percent and 70 percent ratings assigned to PTSD during the 
current appeal.  This disability remains so evaluated.  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).  

A 70 percent rating will be granted with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation will be assigned with evidence of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  

A GAF score of 31 to 40 is reflective of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF score of 41 to 50 is illustrative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Prior to April 23, 2008

Psychiatric evaluations completed prior to April 23, 2008, 
reflected the Veteran's complaints of anxiety, depression, 
significant sleep disturbances, nightmares and intrusive 
memories, paranoia (manifested by checking the perimeter of 
his house when he awakened at night on a fairly common 
basis), daily panic attacks, restlessness, startle responses, 
and avoidance of crowds.  These examinations showed tension, 
somewhat diminished eye contact, as well as feelings of 
worthlessness and survivor's guilt resulting in 
"suicidality."  

Based on this symptomatology, GAF scores ranging from 45-50 
were assigned.  These scores are reflective of serious 
symptoms or serious impairment in social or occupational 
functioning (such as no friends and an inability to keep a 
job).  

Importantly, however, the evaluations also demonstrated that 
the Veteran was alert, oriented in all spheres, cooperative, 
had appropriate interaction, normal speech, good memory, and 
no thought or communication disorder, auditory or visual 
hallucinations, ideas of reference, delusions, suicidal 
plans, or homicidal thoughts.  Further, the examiners 
acknowledged the Veteran's stable 30+ year marriage, his 
regular contact with his adult son, and his occasional 
socialization (along with his wife) with a few other couples 
in the neighborhood.  

Indeed, while the Veteran reported at the June 2004 VA 
examination that he had lost two to three weeks of work at 
his job at a pharmaceutical and chemical company in the past 
year due to his depression and sleep disturbances, the VA 
examiner concluded that his employability was stable.  In 
addition, the examiner opined that the impairment resulting 
from PTSD was no more than moderate.  

Further, although at an October 2007 VA outpatient treatment 
session the Veteran reported that panic attacks adversely 
affected his ability to attend group meetings at work, the 
treating medical professional concluded that the Veteran 
"successfully navigate[d] . . .a job [that] require[d] . . . 
supervision of other employees."  

Thus, while the Veteran had occasional suicidal thoughts, 
daily panic attacks, and trouble attending group meetings at 
work, he also denied having any suicidal plans, near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively, and 
continued to work during that time period.  

Additionally, obsessional rituals which interfered with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
and an inability to establish and maintain effective 
relationships were not shown.  

Based on this evidentiary posture, the Board concludes that 
the Veteran's PTSD was manifested by no more than moderate 
symptomatology.  There is, therefore, no basis to award a 
disability rating greater than the currently-assigned 
evaluation of 50 percent for this disability prior to 
April 23, 2008.  Because the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable.  Hence, the appeal is 
denied.  

Since April 23, 2008

At the VA psychiatric examination conducted on April 23, 
2008, the Veteran reported that he spent most of his time 
alone, rarely left his home, did multiple perimeter checks of 
his home, and became angry easily.  He reported that he had 
only two friends but did not see them often.  Although he 
continued to work full time as a production manager at a 
pharmaceutical research and development company, he described 
more difficulty maintaining his employment.  

In particular, he described being unable to attend group 
meetings and having lost three weeks of work in the past year 
due to his psychiatric symptomatology.  Additionally, he 
reported experiencing anxiety attacks 10 to 12 times per 
week, intrusive thoughts, nightmares, flashbacks, avoidance 
of crowds, sleep disturbances, anger, anxiety, 
hypervigilance, exaggerated startle responses, crying spells 
(three times per month), and a reduced energy level.  

The examiner considered this symptomatology as well as the 
Veteran's assertions that his depression had worsened, that 
he was less tolerant of others, and that he has more panic 
attacks and more difficulty going to work.  However, the 
Veteran also denied suicidal or homicidal ideation.  
Consequently, the examiner concluded that the symptomatology 
associated with the Veteran's PTSD was moderate and sometimes 
severe.  The examiner assigned a GAF score of 50, which is 
reflective of serious symptoms or serious impairment in 
social or occupational functioning (such as no friends and an 
inability to keep a job).  

There are no additional records of treatment for, or 
evaluation of, the Veteran's PTSD since the April 23, 2008, 
VA psychiatric examination.  Clearly, as is illustrated by 
the examination results, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name were not shown. 

Based on this evidentiary posture, the Board concludes that 
there is, therefore, no basis to award a disability rating 
greater than the currently-assigned evaluation of 70 percent 
for this disability at any time since April 23, 2008.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  Hence, the appeal is denied.  

In reaching these decisions, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a layperson, however, he is not competent to 
offer opinions on a medical diagnosis or causation.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the Veteran's PTSD-has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in these 
examination reports) directly address the criteria under 
which this disability is evaluated.  As such, the Board finds 
these records to be more probative than the subjective 
evidence of complaints of increased symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for PTSD is not warranted for any portion of the 
rating period on appeal.  In reaching this conclusion, the 
Board also finds that the benefit-of-the-doubt doctrine has 
been applied where appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's PTSD required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  In fact, 
he has received only periodic outpatient treatment for this 
condition during the entire appeal period.  Further, he 
continues to work full-time.  In fact, he has lost no more 
than three weeks per year from his job as a result of his 
PTSD symptomatology.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's PTSD result in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Thus, consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disability 
for any portion of the rating period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2004, prior to the initial RO decisions that are the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his increased rating 
claim-as this is the premise of that issue.  It is therefore 
inherent that the Veteran had actual knowledge of the rating 
element of this claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
claim on appeal by April 2009 correspondence.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the increased rating claim has been denied.  

A November 2008 letter to the Veteran met the requirements of 
Vazquez-Flores.  Specifically, the letter informed him that, 
to substantiate his claim, the medical and lay evidence must 
show a worsening or increase in severity of his 
service-connected PTSD and an effect on his daily living.  
Further, the letter provided him with the correct diagnostic 
criteria used to evaluate a disability for VA compensation 
purposes.  

Moreover, the claim was subsequently re-adjudicated, and a 
supplemental statement of the case was issued in December 
2008.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  As previously discussed herein, this duty 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO associated private and VA treatment records with the 
file and accorded the Veteran pertinent VA examinations in 
June 2004 and April 2008.  He was given an opportunity to 
present testimony at a personal hearing but declined to do 
so.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of this increased 
rating claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A rating in excess of 50 percent for PTSD prior to April 23, 
2008, is denied.  

A rating in excess of 70 percent for PTSD since April 23, 
2008, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


